          Case 1:20-cv-03668-GHW Document 17 Filed 07/20/20 Page 1 of 4

Page i


                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHTERN DISTRICT OF NEW YORK
______________________________
SAMANTHA SIVA KUMARAN,                  )
                   Et al                ) Case No: 1:20-CV-03668–GHW-SDA
                           Plaintiffs,  ) Judge: Hon Gregory H. Woods
                                        ) Magistrate Judge: Stewart D. Aaron
            -against-                   )
                                        ) ORAL ARGUMENT
NATIONAL FUTURES ASSOCIATION, LLC       ) REQUESTED
                   Et al.,              ) MOTION FOR RECONSIDERATION
                           Defendants,  )
______________________________


         PLAINTIFFS MOTION AND MEMORANDUM FOR RECONSIDERATION


         Pursuant to Federal Rules Civil of Procedure 59 (e) and Local Rule 6.3 and 6.4, and Hon.
Judge Gregory Wood’s Individual Rules of Practice for Pro-Se Litigants Rule 3, Plaintiffs
Kumaran and NRCM file this Memorandum of Law for this motion for reconsideration. Plaintiff
requests Oral Argument as this is a wrongful dismissal. Plaintiff also notes that it requested a
reasonable extension of time to edit and shorten this motion. Because that extension was denied
Plaintiff files this Memorandum with extensive law and fact to support its motion, to show
manifest errors in law and fact, in accordance with the Pro-Se litigants rules which have no page
count and therefore complies with both Local Rules and Pro-Se Rules of Hon. G. Woods.


                                      LEGAL STANDARD
         A Rule 59(e) motion may be granted if the moving party demonstrates any of the following:
(1) the judgment was based upon a manifest error of law or fact; (2) there is newly discovered or
previously unavailable evidence; (3) to prevent manifest injustice; and (4) there is an intervening
change in controlling law. See 11 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL
PRACTICE AND PROCEDURE § 2810.1 (2d ed. 1995
           Case 1:20-cv-03668-GHW Document 17 Filed 07/20/20 Page 2 of 4

Page ii


                                               LOCAL RULES
          Plaintiff files this motion in accordance with Rule 59(e) and Local Rule 6.3 and 6.4. The
rules are unclear whether the motion is due within 14 days as in Rule 6.3 or 28 days as under 59(e.)
Plaintiff has been directed by the Pro-Se Intake Office that it is obligated to comply only with Hon
Gregory Woods Individual Rules of Practice for Pro-Se litigants. Those rules, as checked with
Pro-Se Intake and NYLAG, specifically do not include a page-count restriction for Pro-Se
litigants. (See Ind. Pro-Se Rule 5). Plaintiff was advised to use the shorter time frame of 14 days
to avoid any issues in timeliness. This motion is in response to a dispositive order, rendering the
arguments of fact and law substantial requiring extended pages and a comprehensive and full
briefing. (ECF 15) Plaintiff sought a reasonable extension, under which it would have had time to
edit or shorten this motion, which was denied. (ECF 15). Plaintiffs requested an extension until
August 24, 2020. Should that extension have been granted Plaintiffs would have had sufficient
time to edit, shorten and condense this memo. However given the very short time frames, and the
ruling being on a holiday weekend July 4, 2020, in compliance with the Pro-Se Rules, no page
count limit was required, Plaintiff files as is. Plaintiff sought, in good faith, to include Defendants
NFA and Defendants Tom Kadlec in presenting its arguments to this briefing. That request was
also denied. Plaintiff was also not entitled to amend it complaint as a matter of right under FRCP
15. Plaintiff had intended to serve and amend in accordance with Rule 4(m) of 90 days. That was
also denied.

                                            PRO-SE BIAS
Plaintiff has been made aware of ongoing Pro-Se Bias and culling of complaints. Plaintiff also has
been made aware of a general bias reported, against Pro-Se litigants and that Judges may try to
summarily dismiss complaints for subject matter jurisdiction in a mass culling of Pro-Se
Complaints. (See Articles below 1). Plaintiff is aware that the New York Courts opened for the first
time on July 6, 2020. Plaintiff notes its Complaint was summarily dismissed on Federal holiday of
July 4, 2020 when it would have been impractical to be notified, so as to fall within the Court’s


1
 https://www.abajournal.com/news/article/posner_most_judges_regard_pro_se_litigants_as_kind_of_trash_nor_wor
th_the_t Court records indicate that of the roughly 1,500 Pro-Se cases filed in the twelve months preceding 644 of
those filings were summarily dismissed. https://get.courtroom5.com/takes-unbiased-judge-call-out-judicial-bias/
           Case 1:20-cv-03668-GHW Document 17 Filed 07/20/20 Page 3 of 4

Page iii


reopening. Plaintiff argues the ruling which jumped the gun of Plaintiff rights to amend as a matter
of right under Rule 15, contained fatal and manifest errors of law and fact, applying substantially
erroneous Federal statutes, and citing no less than over a dozen inappropriate cases that are wholly
inapplicable to the subject matter of the case.
       Plaintiff specifically draws the Court’s attention to Section H of its Memorandum. Plaintiff
lists about fifteen inapplicable cases were used in error of law and fact. The Court in its cases
confused securities laws with the commodities laws. The Court wholly confused evident partiality
and jurisdictional standing under FAA, with non-comparable cases on after-the-fact awards. And
most concerning, the Court applied incorrect jurisdictional standing on multiple Federal Statutes
as explained in detail herein, wholly failing to address the private rights of action, specifically
granted to traders, as an exception, under 7 USC 25(b). Discussion of this issue was completely
moot in the Order.
       As indicated herein all of Plaintiffs claims and causes fall under Federal statute and proper
subject matter jurisdiction. Plaintiff was not given the opportunity to file its motion for Declaratory
Relief. Plaintiff was not given the right to amend and or serve under Rule 4(m) or Rule 15(a)(1).
No reasonable extension was granted to assist in the filing of this extensive motion grounded in
complex issues of law. Given the manifestly unjust dispository nature of the ruling, Plaintiffs
extensive brief covers enumerate areas of law and fact that were ruled in error.
       Plaintiff files this motion to preserve its rights timely.


       Respectfully submitted,
       //SSK///
       Samantha Siva Kumaran
          Case 1:20-cv-03668-GHW Document 17 Filed 07/20/20 Page 4 of 4

Page iv


                          MOTION FOR RECONSIDERATION
                                 TABLE OF CONTENTS



   A. No Absolute Immunity for Register Futures Associations………….Pg. 1

   B. Federal Arbitration Act Subject Matter Jurisdiction………………...Pg. 9

   C. Failure to Make Disclosures under FAA for Evident Partiality……. Pg. 15

   D. Court Erred to Review Collaterally Estopped Issues………………..Pg. 29

   E. Court Erred in Class Action Arbitrability …………………………...Pg. 32

   F. Court Improperly Assessed Arbitrability of the Agreements………. Pg. 34

   G. Court Erred in Other Subject Matter Jurisdiction ……………… …..Pg.36


   H. Cases Cited by the Court in ECF13 are Inapplicable… …………….Pg. 37

   I. Court Failed to Distinguish Commercial Claims…………………….Pg. 45

   J. Court Erred in its Failure to State a Claim…………………………...Pg. 47

   K. Court Erred to Dismiss State Law Claims and Apply Diversity ….…Pg.57

   L. Court Erred in the Jurisdiction of the Declaratory Judgment Act…....Pg. 59

   M. Court Erred in Procedural Standards for Pro-Se Litigants ………...…Pg. 61

   N. Other Federal Statutes Not Reviewed…………………………………Pg. 70

   O. Conclusions    ………………………………………………………….Pg. 71
